DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status and Formal Matters
This action is in response to papers filed 9/16/2022.
Claims  32,  37-39, 44-52 are pending.
Claims 48-52 have been added by amendment.
Claims 32, 37-39 have been amended.
Claims  32,  37-39, 44-52 are being examined.
The instant response is technically non-compliant with 37 CFR 1.121 as claim 32 has been amended to recite, “[[a]]”.   Thus the amendment is deleting a word not previously in the claim.  However to promote customer service and compact prosecution the response will be examined.  However, future amendments that are not complaint with 37 CFR 1.121 may not be entered to examined.
The objection to the specification has been withdrawn in view of the amendment to the specification.
Applicant’s election of group III, The elected species, for search purposes only, are as follows: (1) assaying for increased activity of the gene product; (2) TDRD5 as the gene product; and (3) assaying for an increase in activity of at least 1.5 fold relative to a control. in the reply filed on 2/28/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 36, 41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on  2/28/2022.
The species election between expression and activity are withdrawn.
The previous objection to the claims has been withdrawn in view of the amendment.
The improper Markush rejection has been withdrawn in view of the amendment.
Priority
	The instant application was  filed 10/02/2019 which claims priority from provisional application 62741363 , filed 10/04/2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/16/2022 is being considered by the examiner.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 32,  37-39, 44-52  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The rejected claims are drawn to methods of contacting a kidney cell with an agent that increases expression or activity of product of TDRD5.  The claims does not stipulate any structural features of the agent or activity of the recited genes.  The rejected claims thus comprise a set of methods that make use of a genus agent that modifies expression or activity of the recited genes TDRD5 which encompasses any kidney cells of any species.   
New claims 48-51 provide the agent can be an antibody, chemical compound, mRNA, RNAi.  Each of these is a genus, as they encompass any and every antibody, chemical compound, mRNA, RNAi to any gene and in any species.
To provide adequate written description and evidence of possession of a claimed set of methods, the specification must provide sufficient distinguishing identifying characteristics of methods from which the set is comprised.  The factors to be considered include disclosure of complete sets or subsets of agents for practicing the method steps, expected results of practicing the claimed methods, functional characteristics of the methods, correlation between method steps and expected results, and any combination thereof.  The specification fails to describe any agents with modify the activity or expression of TDRD5 or specifically identify any specific activity of TDRD5  in any species.  No description is provided of measuring activity of TDRD5 or any other species in kidney cells. While the specification provides antecedent basis for the limitations of the claim, it provides no specific guidance.
Benner et al (Trends in Genetics (2001) volume 17, pages 414-418) teaches that, “Here, the ‘homology-implies-equivalency’ assumption is restricted to a subset of homologs that diverged in the most-recent common ancestor of the species sharing the homologs. This strategy is useful, of course. But it is likely to be far less general than is widely thought. Two species living in the same space, almost by axiom, cannot have identical strategies for survival. This, in turn, implies that two orthologous proteins might not contribute to fitness in exactly the same way in two species” (see page 414, 3rd column last full paragraph).  Benner specifically describes that although the leptin gene homologs have been found in mice and humans, their affect is different (see page 414, 3rd column last paragraph-3rd column page 415).  Benner specifically teaches that the leptin gene in mice plays a major role in obesity, but no such effect has been demonstrated in humans due perhaps to the different evolutionary forces.  Benner thus teaches that the activity and function of genes in different species is unpredictable..  
May et al (Science  (1988) volume 241, page 1441) teaches there are millions of known taxonomic species in each kingdom (table 3).  May further teaches there are at least 4,500 known mammalian species (table 3).
Ding (Nature communications  (2018) 9:12) teaches, “TDRD5 is not required for the 5′ end processing of the precursors, but is crucial for promoting production of piRNAs from the other regions of the transcript. Furthermore, we show that TDRD5 is an RNA-binding protein directly associating with piRNA precursors. These observations establish TDRD5 as a piRNA biogenesis factor and reveal two genetically separable steps at the start of pachytene piRNA processing.”  However, Ding, the specification and art of record do not demonstrate any activity of TDRD5 in kidney cells.
YABUTA et al., ( J Cell Biol. 2011 Mar 7;192(5):781-95) describes a role for TDRD5 in spermatogenesis, but provides no discussion of a specific activity other than being involved in RNA processing in sperm.  YABUTA provides no evidence for an assay of activity or activity of TDRD5 in kidney cells.
Even if one accepts that the examples described in the specification meet the claim limitations of the rejected claims with regard to disclosure of functional characteristics, the examples are only representative of a subset of the genus of claimed methods relating to use of an agent to modify activity or expression of TDRD5 in kidney cells or what TDRD5 activity is in  kidney cells.  The results are not necessarily predictive of the structure or function of TDRD5 or agents capable of modifying the activity or expression.  Thus, it is impossible for one to extrapolate from the general description described herein those related methods that would necessarily meet the functional characteristics of the rejected claims.
The prior art does not appear to offset the deficiencies of the instant specification in that it does not describe a genus of agents that modify the expression or activity of TDRD5 or what the activity of TDRD5 is in kidney cells.  
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.)  The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is now is claimed." (See Vas-Cath at page 1116).  As discussed above, the skilled artisan cannot practice the complete set of methods claimed by applicant based on applicant’s disclosure, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the additional steps required to validate and describe the claimed methods.  Adequate written description requires more than a mere statement that certain steps are part of the invention and reference to the potential for an artisan to eventually practice those steps.  
Given the very large set of structures and methods of using those structures encompassed by the rejected claims, and given the limited description provided by the prior art and specification with regard to how those methods might be practiced, the skilled artisan would not have been able to practice the claimed invention(s) based on applicant’s written description of the invention.  Therefore, the skilled artisan would have reasonably concluded applicants were not in possession of the claimed invention for claims.
Response to Arguments
The response traverses the rejection asserting new claims 47-50 provide specific compounds which provide written description for the claims.  This argument has been thoroughly reviewed but is not considered persuasive as claims 47-50 encompass a genus of any or every antibody, chemical compound, mRNA, RNAi to any gene and in any species.  There is no evidences that any of these increase expression or activity of TDRD5 in kidney cells.
The response further alleges that one of skill in the art could figure out how to determine expression or activity of TDRD5.  This is merely an argument of counsel that has not been substantiated by evidence. As stated in the MPEP, 2106 “Arguments of Counsel” 
 “However, it must be emphasized that arguments of counsel alone cannot take the place of evidence in the record once an examiner has advanced a reasonable basis for questioning the disclosure. See In re Budnick, 537 F.2d at 538, 190 USPQ at 424; In re Schulze, 346 F.2d 600, 145 USPQ 716 (CCPA 1965); In re Cole, 326 F.2d 769, 140 USPQ 230 (CCPA 1964). For example, in a case where the record consisted substantially of arguments and opinions of applicant’s attorney, the court indicated that factual affidavits could have provided important evidence on the issue of enablement.”

This should not be construed as an invitation for providing evidence.  As further stated in the MPEP 716.01 regarding the timely submission of evidence:
A)    Timeliness.
Evidence traversing rejections must be timely or seasonably filed to be entered and entitled to consideration.  In re Rothermel, 276 F.2d 393, 125 USPQ 328 (CCPA 1960).  Affidavits and declarations submitted under  37  CFR 1.132 and other evidence traversing rejections are considered timely if submitted:
(1) prior to a final rejection,
(2) before appeal in an application not having a final rejection, or
(3) after final rejection and submitted
(i) with a first reply after final rejection for the purpose of overcoming a new ground of rejection or requirement made in the final rejection, or
(ii) with a satisfactory showing under  37  CFR 1.116(b) or  37
CFR 1.195, or
(iii) under  37 CFR 1.129(a).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32,  37-39, 44-52  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 32 requires contacting a kidney cell with an agent that modifies expression or activity of the recited genes. The requirement that the agent modifies activity is unclear as what the modification is relative to.  Further the specification provides no indication what the activity of the elected species of TDRD5 is in kidney cells.  Thus the metes and bounds of what the TDRD5 activity is.
The term “similar ” in claim  39 is a relative term which renders the claim indefinite. The term “similar” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. This rejection maybe addressed by amending the claim to indicate how to differentiate similar to non-similar.
Claim 50 has been added by amendment and recites, “wherein the assaying comprises sequencing the genome of the kidney cell.”  Claim 50 depends from claim 32 which requires, “assaying the kidney cell for an increased level of expression of, and/or an increased level of activity of a product encoded by, the TDRD5 gene, relative to a control or relative to baseline.”  Thus it is unclear how sequencing the genome relates to determining increased expression or activity of TDRD5 gene.
Response to Arguments
The response traverses the rejection asserting the specification on pages 11 and 17 teaches the activity of TDRD5 activity.  This argument has been thoroughly reviewed but is not considered persuasive as the specification teaches TDRD5, “required during
spermiogenesis to participate in the repression transposable elements and prevent their
mobilization, which is essential for the germline integrity. It likely acts via the piRNA
metabolic process, which mediates the repression of transposable elements during meiosis by ) forming complexes composed of piRNAs and Piwi proteins and governs the methylation and subsequent repression of transposons.”  Thus the specification suggests it may be involved in or interacts with piRNA processing in spermatogenesis.  This does not describe what the activity is or how to assay the activity in kidney cells.  The response further cites Ding and Yabuta.  These arguments have been thoroughly reviewed but are not considered persuasive as the teachings of Ding and Yabuta like the specification, suggest a role of TDRD5 in piRNA processing in spermatogenesis.  Ding and Yabuta do not describe any activity in kidney cells or how provide any activity of TDRD5 in cells.  Thus this argument is not persuasive.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 32,  37-39, 44-52  are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural correlation and mental step without significantly more. The claim(s) recite(s) the abstract idea or mental step of comparing by relative language.  Further the claims 37-38 recite, “identifying the agent as a candidate therapeutic agent for treating a renal disease if the increase in expression and/or activity is at least 1.5-fold, relative to a control or relative to baseline.”  This judicial exception is not integrated into a practical application because there are no steps depending from . The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because if there is no deletion or an amplification or unchanged expression or increased expression no treatment step is required.
Claim analysis
The instant claim 32 is directed towards wherein the method further comprises assaying for a change in expression of the gene and/or activity of a product encoded by a gene, relative to a control or relative to baseline..  
The relative to language requires a comparison and thus is a mental step or abstract idea.   
Claim 37 and 38  are drawn to identifying an agent as a candidate therapeutic agent based on expression relative to a control and thus are a natural correlation and/ or a mental step or abstract idea.
The contacting step is considered to be an active step requiring the analysis of a sample.
 Dependent claims set forth further limitations to about the type of kidney cell.
According to the 2019 Patent Eligibility Guidance an initial two step analysis is required for determining statutory eligibility.   
Step 1.  Is the claim directed to a process, machine, manufacture, or composition of matter? In the instant case the Step 1 requirement is satisfied as the claims are directed towards a process.  
Step 2A Prong one.  Does the claim recite a law of nature, a natural phenomenon or an abstract idea?  Yes, abstract idea and law of nature or natural phenomena.  
The instant claim 32 is directed towards wherein the method further comprises assaying for a change in expression of the gene and/or activity of a product encoded by a gene, relative to a control or relative to baseline or control.  
The relative to language requires a comparison and thus is a mental step or abstract idea.   
Claim 37 and 38  are drawn to identifying an agent as a candidate therapeutic agent based on expression relative to a control and thus are a natural correlation and/ or a mental step or abstract idea.
Step 2A prong two.  Does the claim recite additional elements that integrate the judicial exception into a practical application?  The answer is no as the claim requires no additional steps which depend  or otherwise provide for substantially more.
Step 2B.  Does the claim recite additional elements that are significantly more than the judicial exceptions?  No
With regards to claims 30 and 32 require a single active step of contacting.  The specification teaches:
The art of Wilmer (Trends in Biotechnology, February 2016, Vol. 34, No. 2, 156-170) provides a review article demonstrating  that contacting kidney cells with compounds is routine and conventional.
Response to Arguments
The response traverses the rejection in view of the cancelation of the previously rejected claims.  This argument has been thoroughly reviewed but is not considered persuasive as the limitations from the previously rejected claims have been amended into the independent claim, which now recites a judicial exception.  Thus the modified rejection is maintained.  The 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 32, 37-39,. 44, 47, 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lefebreve (Kidney International (2015) volume 88, pages 321-331).
The specification does not provide a limiting definition of agent.  Thus the broadest reasonable interpretation is any agent. The claims  encompass any increase relative to any control or baseline.  The specification teaches on the top of page 8, the cells can be modified by overexpression (knockin) or undeexpression (knockout) expression of genes.  Thus the specification envision that over or under expression  of genes is encompassed.
With regards to claims 32  Lefebreve teaches the TDRD5 is differentially expressed in kidneys of Wt1(+KTS)−/− (Frasier) mice  relative to control wildtype mice. (figure 2d).   
Lefebreve does not specifically teach increased expression of TDRD5.
However, Lefebreve teaches wildtype mice (presence of Wt1) more than 2 fold higher expression of  TDRD5 (figure 2D).
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims that wildtype mice having higher levels of WT1 had increased expression of TDRD5 relative to Wt1(+KTS)−/− (Frasier) mice.  The artisan would be motivated as Lefebreve teaches in the absence of WT1 there is a decrease in expression of TDRD5.  The artisan would have a reasonable expectation of success as Lefebreve demonstrates TDRD5 was known to be higher in WT1 wildtype mice relative to controls.  
With regards to claim 37-38, Lefebreve teaches there is a greater than 2 fold increase in TDRD5 in wildtype mice kidneys relative to Wt1(+KTS)−/− (Frasier) mice (figure 2d)
With regards to claim 39, the specification does not teach a limiting definition of inert substance.  Thus the broadest reasonable interpretation is in an animal in which a gene that appears to regulate is knocked out. Lefebreve teaches wildtype mice (presence of Wt1) more than 2 fold higher expression of  TDRD5 (figure 2D).
With regards to claims 44 and 47, Lefebreve teaches wildtype mice (presence of Wt1) more than 2 fold higher expression of  TDRD5 (figure 2D).
With regards to claim 50, Lefebreve teaches the WT1(+KTS) is the presence of WT1 (KTS) which produces an mRNA.
With regards to claim 52, Lefebreve teaches, “We have previously performed chromatin immunoprecipitation-sequencing (ChIP-Seq) analysis on E17.5 kidneys to identify genome-wide targets for WT1.”  Thus Lefebreve teaches sequencing the genome.
Response to Arguments
This is a new ground of rejection necessitated by amendment.  The response asserts that Lefebreve teaches TDRD5 is downregulated in the knockout mice and thus does not teach an increase in expression.  This argument has been thoroughly reviewed but is not considered persuasive as the specification does not provide a limiting definition of agent.  Thus the broadest reasonable interpretation is any agent. The claims  encompass any increase relative to any control or baseline.  The specification teaches on the top of page 8, the cells can be modified by overexpression (knockin) or undeexpression (knockout) expression of genes.  Thus the specification envision that over or under expression  of genes is encompassed.

Claim  32,  37-39, 44-45, 47-52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lefebreve (Kidney International (2015) volume 88, pages 321-331), Brunskill (PLoS ONE 6(9): e24640. doi:10.1371/journal.pone.0024640.(2011), , Reiser (Kidney International (2010) 77, 662–668),.
The specification does not provide a limiting definition of agent.  Thus the broadest reasonable interpretation is any agent. The claims encompass relative to any control or baseline.  The specification teaches on the top of page 8, the cells can be modified by overexpression (knockin) or undeexpression (knockout) expression of genes.  
The broadest reasonable interpretation of the claims is for a method of exploration or investigation as the specification provides no agents that increase expression or activity of TDRD5 or how to assay the activity.
Brunskill teaches, “ It has been stated that the kidney podocyte is a most spectacular cell type [1]. Podocytes exhibit a particularly striking shape, protruding multiple axonal like projections that surround the glomerular capillaries. Still smaller projections, the foot processes, extend further, delicately and precisely interdigitating, leaving between them the narrow slit diaphragms, through which the glomerular filtrate passes. Podocytes have been shown to carry out many critically important functions. Along with the glomerular endothelial cells they synthesize the glomerular basement membrane [2]. The slit diaphragm, an extracellular extension of the podocyte, is the final filtration barrier, representing an important seal that prevents loss of proteins into the urine [1]. In addition podocytes function as pericytes, counteracting the distending forces of the high pressure perfusion of glomerular capillaries. The podocyte is also thought to play a key role in the constant cleaning of the GBM filter, required to prevent clogging [3]”  (page 1, 1st column).
Brunskill teaches, “the expression is quite podocyte specific, as for Rhpn1, Gpsm3, Tdrd5 and Sgip1.” (page 9, 2nd column top).
Brunskill does not specifically teach contacting cells with agents known to regulate expression or activity of the recited genes.
Lefebreve teaches the TDRD5 is increased in  kidneys of wildtype mice relative to  Wt1(+KTS)−/− (Frasier). (figure 2d).   Lefebreve teaches wildtype mice (presence of Wt1) more than 2 fold higher expression of  TDRD5 (figure 2D).
Reiser teaches the use of protein or cDNA encoding proteins of interest (666, 2nd column, top).  Reiser further teaches, “Cell-based HTS assays can be used to discover potential podocyte-targeting therapeutics from any of these classes of molecules. Screening chemical libraries against cultured podocytes remains the most promising approach for discovering novel podocyte-specific therapeutics because uptake of DNA, RNA, and protein by terminally differentiated podocytes in culture is relatively inefficient and variable, while small molecules can easily penetrate the podocyte cell membrane. However, ‘biologics’ (DNA, RNA, proteins, and antibodies) are valuable tools in deciphering the exact molecular signaling pathways and especially antibodies against cell-surface receptors hold considerable therapeutic promise.” (page 666, 2nd column-page 667).
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to use treat kidney cells deficient in Wt1 with Wt1 to demonstrate Wt1 alters expression similar to wildtype kidney cells.  The artisan would be motivated to examine agents that modify expression or activity of TDRD5.  The artisan would be motivated to examine TDRD5 as it is a known marker of podocytes which are known to play an important role in kidney disease. The artisan would have a reasonable expectation of success as the artisan is merely using known agents to regulate expression of known genes. 
With regards to claim 37-38, Lefebreve teaches there is a greater than 2 fold increase in TDRD5 in wildtype mice kidneys relative to Wt1(+KTS)−/− (Frasier) mice (figure 2d)
With regards to claim 39, the specification does not teach a limiting definition of inert substance.  Thus the broadest reasonable interpretation is in an animal in which a gene that appears to regulate is knocked out. Lefebreve teaches wildtype mice (presence of Wt1) more than 2 fold higher expression of  TDRD5 (figure 2D).
With regards to claims 44 and 47, Lefebreve teaches wildtype mice (presence of Wt1) more than 2 fold higher expression of  TDRD5 (figure 2D).
With regards to claims 44-45, Reiser teaches the use of human kidney cells (665, 1st column).
With regards to claim 48, Reiser teaches the use of antibodies (667, 1st column top).
With regards to claim 49, Reiser teaches the use of small molecules (667, 1st column top).
With regards to claim 51, Reiser teaches the use of RNA interference  (666, 2nd t column top).

With regards to claim 50, Lefebreve teaches the WT1(+KTS) is the presence of WT1 (KTS) which produces an mRNA.
With regards to claim 52, Lefebreve teaches, “We have previously performed chromatin immunoprecipitation-sequencing (ChIP-Seq) analysis on E17.5 kidneys to identify genome-wide targets for WT1.”  Thus Lefebreve teaches sequencing the genome.
Response to Arguments
The response begins traversing the obviousness rejection by providing the representatives interpretation of the teachings of the application.  This is noted.
The response continues by asserting applicants have provided an assay for identifying agents that increase expression or activity of TDRD5.  This argument is not persuasive as this appears to be an argument to the written description rejection.  The specification has merely provided TDRD5 is upregulated in bear kidney cells, but has provided no agents that upregulate and no assays for the activity, or identified a specific activity other than TDRD5 plays a role in piRNA metabolism.  
The response then traverses for the reasons set forth with respect to Lefebreve.  This argument has been thoroughly reviewed but is not considered persuasive as the specification does not provide a limiting definition of agent.  Thus the broadest reasonable interpretation is any agent. The claims  encompass any increase relative to any control or baseline.  The specification teaches on the top of page 8, the cells can be modified by overexpression (knockin) or undeexpression (knockout) expression of genes.  Thus the specification envision that over or under expression  of genes is encompassed.  Further the claims are a method of investigation and thus obvious over the cited art.
Claim(s) 46  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lefebreve (Kidney International (2015) volume 88, pages 321-331), Brunskill (PLoS ONE 6(9): e24640. doi:10.1371/journal.pone.0024640.(2011), , Reiser (Kidney International (2010) 77, 662–668) as applied to claims 32,  37-39, 44-45, 47-52  above, and further in view of Wilmer (Trends in Biotechnology, February 2016, Vol. 34, No. 2, 156-170).
The teachings of Lefebreve, Brunskill, Reiser are set forth above.
While Lefebreve, Brunskill, Reiser teach the use of human kidney cells or mouse kidney cells, they do not specifically teach HEK.
However, Wilmer teaches HEK293 cells were used in examine gene expression in kidney cells (164 top).
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to substitute HEK293 for the kidney (podocyte) cells of the prior art.  The artisan would be motivated as HEK293 are readily available and Wilmer teaches they were known for use in kidney gene expression assays.  The artisan would have a reasonable expectation of success as the artisan is merely substituting one known kidney cell for another.
Response to Arguments
This is a new ground of rejection necessitated by amendment.

Summary
No claims are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803. The examiner can normally be reached Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Pohnert/Primary Examiner, Art Unit 1634